Citation Nr: 0725529	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  07-04 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than February 9, 
2004, for a grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO), which granted a total 
disability rating based on unemployability due to service-
connected disabilitiy (TDIU), effective from February 9, 
2004.  The veteran perfected an appeal from that decision as 
to the effective date assigned for the TDIU.

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900 (c) 
(2006). 


FINDINGS OF FACT

1.  The veteran submitted a claim of entitlement to a TDIU 
rating which was received on February 9, 2004 and 
continuously prosecuted thereafter.  A rating decision in 
April 2006 granted a TDIU, effective from February 9, 2004.

2.  There is no evidence within one year prior to February 9, 
2004 showing the veteran to be unemployable due to service-
connected disability. 

	
CONCLUSION OF LAW

The criteria for an effective date earlier than February 9, 
2004, for a grant of a total disability rating based upon 
individual unemployability due to service-connected 
disability, have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).

In this case, VA has provided notice addressing the 
notification requirements of the VCAA by means of a letter in 
March 2004.  That letter addressed the veteran's underlying 
claim for TDIU.  In that letter, the RO specifically informed 
the veteran of the types of evidence needed in order to 
substantiate a claim of entitlement to TDIU.  VA has also 
informed the veteran of the division of responsibility 
between the veteran and VA for obtaining that evidence, and 
VA requested that the veteran provide any information or 
evidence in his possession that pertained to such a claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board notes that the March 2004 letter did not provide 
the veteran with appropriate notice pursuant to VCAA as to 
what evidence was required for him to substantiate his claim 
for an earlier effective date for the grant of TDIU.  Such a 
procedural defect is cured, however, in the circumstances of 
this case. The veteran is represented by an attorney who has 
clearly expressed that he has actual knowledge of the 
evidence needed to substantiate the claim.  This is shown in 
the representative's September 2006 letter containing the 
veteran's notice of disagreement.  With the demonstration of 
actual knowledge of the evidence needed to substantiate the 
claim and as the veteran has had the opportunity to 
participate effectively in the processing of his claim, that 
is, the opportunity to submit evidence or argument on the 
earlier effective date claim, which he did, the purpose of 
the VCAA notice was not frustrated and the veteran was not 
prejudiced by the defect in the VCAA notice.  A remand for 
additional notice today would serve no useful purpose.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records, and 
statements and other submissions made in support of the 
veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

The veteran contends that he is entitled to an earlier 
effective date for the grant of TDIU benefits.  In an April 
2006 rating decision, the RO granted entitlement to a TDIU 
rating effective from February 9, 2004, on the basis that 
this was the date of receipt of correspondence in which the 
veteran's representative raised a claim for TDIU.  The 
veteran appealed as to the effective date assigned.  
 
Through his representative, the veteran argues that the 
effective date should be in February 2003, when VA medical 
records contained evidence showing he was unemployable.  In 
the September 2006 notice of disagreement, the veteran's 
representative noted that treatment records in February 2003 
indicated that the veteran was assigned a GAF score of 55 for 
his service-connected PTSD. 

The question is no longer when the veteran became 
unemployable, but when he claimed to be so in a manner 
cognizable under the laws relevant to the assignment of 
effective dates.  A TDIU claim is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. 
App. 449 (2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that it is axiomatic that the 
service-connected disability must have increased in severity 
to a degree warranting an increase in compensation.  See 
Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Determining 
whether an effective date assigned for an increased rating is 
correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating, and (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.  The Board must 
determine the date of receipt of the appellant's TDIU claim, 
and then determine the date that it became factually 
ascertainable that his service-connected disabilities 
increased in severity, warranting a TDIU rating.

A review of the record shows that the veteran's 
representative submitted correspondence on February 9, 2004 
containing a claim for TDIU.  A few days later that month, 
the veteran submitted a formal claim for TDIU.  VA 
regulations provide that any "communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by" VA may be considered an informal 
claim. 38 C.F.R. § 3.155(a) (2006).  On receipt of an 
informal claim, if a formal claim has not already been filed, 
an application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  Id.  That is the case 
here, therefore, February 9, 2004 is considered date of 
receipt of the formal claim.  There are no previous 
communications indicating an intent to apply for benefits 
based on a claim for TDIU.

In an April 2006 rating decision, the RO granted TDIU on the 
basis that the veteran was unable to secure or follow a 
substantially gainful occupation due to his service connected 
disabilities.  The RO also determined that the veteran's 
service-connected disabilities, post-traumatic stress 
disorder (rated 50 percent), bilateral defective hearing 
(rated 10 percent), and tinnitus (rated 10 percent), provided 
a combined 60 percent evaluation, and were considered as one 
disability under 38 C.F.R. § 4.16 because of their common 
etiology as related to combat.  As such, the RO determined 
that these disabilities met the requirement for entitlement 
to TDIU.  See 38 C.F.R. § 4.16(a).  In that decision, the RO 
assigned an effective date of February 9, 2004 for TDIU on 
the basis that the claim for TDIU was received on that day.

Therefore, in determining whether an earlier effective date 
may be granted, the Board must review the evidence of record 
to determine whether an ascertainable increase in disability 
occurred during the one-year period prior to February 9, 2004 
(date of formal TDIU claim), warranting a grant of TDIU 
benefits on some date within a year prior to February 9, 
2004.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If there 
are two or more such disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran. 38 C.F.R. §§ 3.341(a), 4.19.  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).

Also, as indicated above, for purposes of achieving the 
schedular requirements of 38 C.F.R. § 4.16(a), disabilities 
resulting from common etiology will be considered as one 
disability.  In the veteran's case, in the rating decision 
granting TDIU, the RO determined this to be the case, making 
possible the grant of TDIU under 38 C.F.R. § 4.16(a).  The RO 
determined that even though no single disability was rated 60 
percent, the compensable disabilities resulted from a common 
etiology meeting the schedular criteria under 38 C.F.R. 
§ 4.16(a).  

Whether or not the percentage requirements of 38 C.F.R. § 
4.16(a) are met, here the ultimate question is whether the 
veteran's service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation during 
the period in question (one year period prior to February 9, 
2004).  It is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  An extraschedular total rating 
based on individual unemployability may be assigned in the 
case of a veteran who fails to meet the percentage 
requirements but who is unemployable by reason of service-
connected disability. 38 C.F.R. §§ 3.321, 4.16(b).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91, 57 Fed. Reg. 2317 (1992).

Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question is whether the 
veteran's service-connected disabilities rendered him unable 
to secure and follow a substantially gainful occupation at 
some time during the period in question.  That is, whether 
during the period beginning February 9, 2003 (one year prior 
to the date of claim, February 9, 2004), and ending February 
9, 2004, there is medical evidence making it ascertainable 
that an increase occurred that meets the above discussed 
criteria for a TDIU.  

The RO's decision to grant TDIU was based in great part on 
the opinion contained in the report of an April 2006 VA 
examination for PTSD.  In that report the examiner provided 
examination findings and a diagnosis of PTSD with elements of 
depression.  The examiner recorded a Global Assessment of 
Functioning (GAF) score of 45.  The examiner concluded with 
an opinion that it was at least as likely as not that the 
PTSD either alone or in concert with other service-connected 
disabilities, including hearing loss, tinnitus, and residuals 
of malaria, did render the veteran unable to obtain or attain 
substantially gainful employment.

Thus, the evidence contained in that report clearly shows 
that at the time of that examination, it was factually 
ascertainable that the veteran was unable to secure or follow 
a substantially gainful occupation as a result of the 
service-connected disabilities.  Similarly, a November 2004 
private report titled "individual unemployability 
assessment" contains an opinion that the veteran is totally 
unable to engage in any substantial gainful activity due 
solely to his service-connected PTSD.   Even before that, 
during an April 2004 VA examination, the examiner recorded a 
GAF score of 50, indicating serious impairment in 
occupational functioning.  See Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).

During the one-year period prior to February 9, 2004, 
however, the medical records did not contain evidence making 
it ascertainable that the veteran became unemployable due to 
service-connected disabilities on some particular date within 
that period.  On review, the medical record does not contain 
any evidence showing an increase in service-connected 
disability warranting a TDIU during that period.

On review of the record, medical records dated during the 
period one year prior to February 9, 2004 show periodic VA 
PTSD clinic visits.  These records consistently record GAF 
scores of 55, reflecting moderate symptoms.  See Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  The clinical records during this 
period containing GAF scores of 55 on Axis V, also showed 
that on Axis IV, psychosocial and environmental problems were 
characterized as "moderate."  None of these records 
contains an opinion to the effect or suggesting that the 
veteran was unable to secure or follow a substantially 
gainful occupation as a result of the service-connected 
disabilities.  A November 2003 PTSD clinic visit note is 
representative of the medical evidence of that period.  At 
that time, the veteran reported that he had been doing well, 
and denied any significant PTSD symptoms at present.  At the 
end of that visit, the assessment was that the veteran was 
with long-standing PTSD, currently stable, and with few 
complaints of symptoms.

With respect to the recorded GAF scores, the GAF scale 
reflects the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV (American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994)).  
The level of psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage rating to be assigned. VAOPGCPREC 10-95.  However, 
a GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  Under DSM-IV, the following GAF scores are 
associated with the respective symptomatology.  A GAF score 
from 41 to 50 is defined as serious symptoms or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score from 51 to 60 represents moderate symptoms, or 
moderate difficulty in social or occupational functioning.  

Thus, the GAF scores of 55 recorded during the one-year 
period prior to February 9, 2004 reflect only moderate 
symptoms and do not indicate any serious impairment 
approximating an inability to secure or follow a 
substantially gainful occupation.  

As the record does not contain evidence showing it is 
factually ascertainable that an increase in disability 
warranting TDIU had occurred within one year before the date 
of claim, February 9, 2004, an effective date of February 9, 
2004 for the TDIU is appropriate.  There is no other 
competent evidence prior to that date and within one year 
before the date of claim showing that it is factually 
ascertainable that an increase in disability had occurred 
warranting a TDIU.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 
C.F.R. § 3.400(o)(1) and (2) (2006); see also Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).  Therefore, an effective 
date earlier than February 9, 2004 for the grant of a TDIU is 
not warranted based upon the evidence of record.

Review of the evidence of record does not show that at any 
time between February 9, 2003 and prior to February 9, 2004, 
the veteran was unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  The Board finds that the preponderance of the 
credible evidence is against a finding that the service-
connected disabilities were preventing gainful employment 
during the period beginning February 9, 2003 and prior to 
February 9, 2004.  
 
In conclusion, while the veteran contends that the effective 
date for the grant of a TDIU should be earlier than February 
9, 2004, and specifically in February 2003, the Board finds 
that there is no evidentiary basis for the assignment of an 
effective date for the award prior to February 9, 2004.  In 
short, entitlement was not shown by the evidence during the 
one-year period prior to this date.  As noted above, the 
governing legal authority is clear and specific, and VA is 
bound by it.  See 38 C.F.R. §§ 3.157(b), 3.400(o)(2).  
Therefore, the preponderance of the evidence is against the 
claim for an earlier effective date for a TDIU rate.  
Accordingly, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than February 9, 
2004 for TDIU is denied. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


